Case 1:21-cr-00447-CJN Document 35-7 Filed 07/30/21 Page 1 of 2

To Honorable Judge Carl J. Nichols
United States District Judge
United States Courthouse

333: Constitution AVE N.W
Washington D.C. 20001

RE: Case No. 21-cr-00447-JCN-03
USA vs Joshua C. Doolin

 

Dear Honorable Judge Nichos,
My name is Jimmy Wilson I am a Broker for Bullfrog and Dod
Realty. Joshua has worked for me for many years. I brought him
on my team because I knew so much about him. His Father Frank
and I have been friends all our lives. I watched Joshua grow up. He
has been involved in Church all of his life. We have hunted and
fished together since he was a small child. This is why I can say he

can be trusted to show and complete anything he starts. Josnua
works more then one job at a time. He is newly married, just
starting off on his own family. You can not ask for a better
employee or friend. I feel he completely trustworthy and faithful.

We appreciate the opportunity to work with you!

Sincerely,

  
  

   

Ye aa

 
  

aie
= ena ad s3\ 0 LL

Jimmy L. Wilson, Broker
Bullfrog and Dog Realty Inc.
123 Main St. Auburndale, FL. 33823
863.229.0141 Office

305.896.8137 Cell

863.875.6616 Fax

 

www. floridahome.expert
S://www tube.com/watch

https://www.youtube.com/playlist
https://www.facebook.com/floridahome.expert

 
: To ps

Case 1:21-cr-00447-CJN Document 35-7 Filed 07/30/21 Page 2 of 2

it
th

 

 
